IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             May 1, 2009

                                       No. 08-60685                    Charles R. Fulbruge III
                                                                               Clerk

ALLSTATE LIFE INSURANCE COMPANY

                                                   Plaintiff-Appellee
v.

RAPID SETTLEMENTS LTD

                                                   Defendant-Appellant




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:06-CV-629


Before REAVLEY, DAVIS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Rapid Settlements, Ltd., a Houston-based “factoring company,” appeals
the district court’s grant of summary judgment and declaratory judgment in
favor of Allstate Life Insurance Company, an annuity issuer, holding that an
arbitration award approving a transfer of structured settlement payments to
Rapid contravened the Mississippi Structured Settlement Protection Act, M ISS.
C ODE A NN. § 11-57-7, and was void as to Allstate. For the following reasons, we
AFFIRM the district court’s judgment:

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                            No. 08-60685

1. The Federal Arbitration Act, 9 U.S.C. § 2, is not implicated. Allstate
was not a party to the transfer agreement or to the arbitration
proceedings. In order to be bound by an arbitral agreement one must
generally agree to arbitrate, and non-signatories to arbitration agreements
will be bound only in very limited circumstances, none of which are
applicable here. See Bridas S.A.I.P.C. v. Gov’t of Turkmenistan, 345 F.3d
347, 356 (5th Cir. 2003); see also Allstate Settlement Corp. v. Rapid
Settlements, Ltd., __ F.3d __, 2009 WL 514080, at *5–6 (3d Cir. Mar. 3,
2009); Transamerica Occidental Life Ins. Co. v. Rapid Settlements, Ltd.,
__ S.W.3d __, 2008 WL 5263265, at *5–6 (Tex. App. Dec. 18, 2008).
2. Rapid argues that prior court approval of the arbitration award was not
required under the Mississippi Structured Settlement Protection Act
because the protection act applies only in narrow situations and does not
apply to arbitration proceedings rooted in breach of contract claims. We
are unpersuaded. Rapid has a significant history of attempting to use
arbitration clauses in transfer agreements to avoid the requirements of
state structured settlement protection acts, and numerous federal courts
have rejected Rapid’s arguments. See Allstate Settlement Corp., 2009 WL
515080 at *7 & n.11 (collecting cases).
3. Rapid contests the district court’s issuance of injunctive relief, but we
find no abuse of discretion, as the district court did not rely on erroneous
factual or legal conclusions. See ITT Educ. Servs., Inc. v. Arce, 533 F.3d
342, 344 (5th Cir. 2008).
4. Rapid further asserts that the district court should have abstained from
exercising jurisdiction under Brillhart and Younger because of a parallel
Texas state court proceeding involving the same parties and the same
issues.   Brillhart abstention is inapplicable because Allstate sought
coercive relief in addition to declaratory judgment.       See Southwind

                                  2
                               No. 08-60685

    Aviation, Inc. v. Bergen Aviation, Inc., 23 F.3d 948, 951 (5th Cir. 1994)
    (when action involves coercive relief court applies the standards of
    Colorado River Water Conservation Dist. v. U.S., 424 U.S. 800, 96 S. Ct.
    1236 (1976), which requires abstention only in “‘exceptional’ case”).
    Allstate was never a party to Rapid’s state court confirmation proceedings,
    and its bill of review, which was not pending when the federal suit was
    filed, concerned only the issue whether Allstate was given proper service.
    At the time the district court ruled on the motion for reconsideration, the
    state court had vacated its prior judgment. We see no abuse of discretion
    by the district court in declining to abstain. See Am. Bank & Trust Co. of
    Opelousas v. Dent, 982 F.2d 917, 922 n.6 (5th Cir. 1993) (abstention
    reviewed under an abuse of discretion standard).
AFFIRMED.




                                     3